Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-14 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim, the words “a textile of the textile treatment surface” is unclear.  The implication is that the “textile treatment surface” is more than just a surface “for” textile treatment (as interpreted in claim 1) but is a surface which “comprises” a textile material itself.  Perhaps the words “comprising a textile material” would clear this up.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 4-6, 8, 9 and 11-13 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Yan et al. (2019/0234006).
          Yan et al. teach a pressing apparatus 300 including a body with a housing, a water tank and a steam generator for providing thermal contact with and heating a pressing surface 11 and passing steam out via the pressing surface or ironing panel to perform ironing (from paragraph 48).  A row of steam outlet apertures is illustrated in figure 1, for example.  Yan et al. also teach an accessory 20 removably and adjustably mounted to the steamer head 301 for brushing the article being treated.  The accessory includes a textile or textile garment treating surface for brushing or removing lint (electrostatically) from the garment being ironed or treated (paragraph 58).  The accessory is throughhole ring shaped and extends completely around the protruding heated surface 11 and can be positioned along the same plane as the plane of the surface 11.  A foot portion which is formed at a plane parallel to the surface 11 marks the limit to where the accessory can be moved away from the plane of the surface 11.  The accessory and pressing appliance include attachment elements 13 and/or 201 (figure 6 or paragraph 51, for example) with other elements for locating and adjusting such location or attachment of such accessory. The ironing panel is useful for treating an article and then when needed, the brush is moved into the same plane as 11 for further treatment of the article.          
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Vrkoljak et al. (8,893,410).
          Yan et al. disclose the invention as claimed.  Yan et al. teach a pressing apparatus including a body with a protruding pressing surface and an accessory 20 surrounding the pressing surface including an electrostatic brush material for removing lint from an article being treated (paragraph 58).  However, Yan et al. do not specifically suggest providing a microfiber textile material.
          Vrkoljak et al. teach a steamer or pressing apparatus including a protruding pressing surface and a removable textile treating accessory portion 106 including a microfiber cloth material.  (column 4, line 43)
          
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the brush of Yan et al. as including microfiber.  Providing this would allow another particular accessory treatment of the article other than ironing.  The microfiber can be used to treat the nap of the article, just as the lint brush of Yan et al. can do.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Vrkoljak et al.
          Yan et al. disclose the invention as claimed.  Yan et al. teach a pressing apparatus including a body with a protruding pressing surface 11 and an accessory 20 surrounding the pressing surface.  The protruding pressing surface is a heated surface however, Yan et al. do not specifically suggest such surface as including a metallic surface.
          Vrkoljak et al. teach a steamer or pressing apparatus including a protruding pressing surface or heating bar 104 and a removable textile treating accessory 106.  The heating bar is taught as including a metallic material (column 4, lines 24-39)
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the heated surface as including a metallic material.  Providing this would allow a better or finer control of the amount of heat capable of passing to the ironing surface.  A greater range of temperatures would be possible with a metallic ironing surface.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Bowen (2001/0030183).
          Yan et al. disclose the invention as claimed.  Yan et al. teach a pressing apparatus including a body with a protruding heated surface 11 and an accessory 20 surrounding the heated surface which is attachable or lockable in position when in use.  However, Yan et al. do not specifically suggest providing a magnet or using magnetic attraction to attach the accessory.
          Bowen teaches pressing apparatus including a protruding heated surface 70 and a plurality of accessories 80 (figure 2 or 7) for attachment thereto and including magnets or magnetic attraction (paragraph 40 and 44, for example) for attaching the accessories.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the heated surface and accessory of Yan et al. as including a magnet or using magnetic attraction.  Providing this would allow a quicker location of the accessory between the heated surface and the accessory, thus reducing the effort by the user for such adjustments.
ALLOWABLE SUBJECT MATTER
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Leung, McBride, Lin et al. and Gott et al. and Davidson et al. illustrate pressing apparatus and accessories attachable thereto locatable surrounding the heated surface.  


INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732